     Case: 1:20-cv-05390 Document #: 13 Filed: 09/11/20 Page 1 of 1 PageID #:474




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

NIKE, INC.,
                                                   Case No. 20-cv-05390
              Plaintiff,
                                                   Judge Sara L. Ellis
v.
                                                   Magistrate Judge Beth W. Jantz
THE PARTNERSHIPS and
UNINCORPORATED ASSOCIATIONS
IDENTIFIED ON SCHEDULE “A”,

              Defendants.




                    Exhibit 3 to the Declaration of Joe Pallett – Parts 1-8


Dated this 11th day of September 2020.     Respectfully submitted,


                                           /s/ Justin R. Gaudio
                                           Amy C. Ziegler
                                           Justin R. Gaudio
                                           RiKaleigh C. Johnson
                                           Jake M. Christensen
                                           Greer, Burns & Crain, Ltd.
                                           300 South Wacker Drive, Suite 2500
                                           Chicago, Illinois 60606
                                           312.360.0080 / 312.360.9315 (facsimile)
                                           aziegler@gbc.law
                                           jgaudio@gbc.law
                                           rjohnson@gbc.law
                                           jchristensen@gbc.law

                                           Counsel for Plaintiff Nike, Inc.




                                              1
